Citation Nr: 0013747	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  96-18 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of a 
shrapnel wound of the right hand, evaluated 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
December 1945.

The Board of Veterans' Appeals (Board) entered a decision in 
July 1993 which, in pertinent part, denied primary and 
secondary service connection for neuropathy of the right 
ulnar nerve, as well as primary and secondary service 
connection for neuropathy of the right median nerve.  

This appeal to the Board stems from a January 1996 rating 
decision of a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO confirmed and continued a 20 
percent rating for residuals of a shrapnel wound to the right 
hand.  

A hearing was held before an RO hearing officer in May 1996.  
A transcript of the hearing is of record.

In December 1999, the RO denied secondary service connection 
for right carpal tunnel syndrome.  The veteran has not as yet 
filed a notice of disagreement with that determination.

FINDING OF FACT

Residuals of a shrapnel wound of the right hand are 
manifested primarily by slightly diminished grip strength and 
by some fatigue-pain; there is no muscle atrophy; wound scars 
are asymptomatic; fine manipulative movements of the hand are 
retained.

CONCLUSION OF LAW

A rating in excess of 20 percent for residuals of a shrapnel 
wound of the right hand is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 
4.56 and 4.71a, Diagnostic Codes 5219, 5309 (1999).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Service medical records disclose that the veteran, in 
December 1944, sustained a penetrating shell fragment wound 
to the dorsum of the right hand at the head of the 4th 
metacarpal.  The wound was debrided.  The tract of the 
missile was opened and the extensor tendons of the 3rd and 4th 
fingers were found to be lacerated.  A foreign body was 
removed.  The veteran subsequently underwent exploratory 
surgery of the right hand in mid-February 1945.  The tendon 
to the right ring finger was found to be completely 
transected; the tendon to the middle finger was found to be 
adherent to a dense mass of scar tissue.  The severed tendon 
was repaired; the adherent tendon was freed.  The diagnosis 
at surgery was laceration of the 4th extensor communis on the 
right.  In late February 1945, the assessment was that the 
veteran had achieved a good functional result from surgery; 
there was not complete extension of the fingers, but it was 
expected that extension of the fingers would improve with 
use.  At discharge from hospital treatment in April 1945, the 
veteran was returned to limited duty.

A VA examination was performed in May 1946.  The veteran 
related that he felt numbness of the right hand and pain 
shooting from the fingers up the right arm.  He indicated 
that he could not lift anything.  Clinical inspection of the 
right hand disclosed a 3 inch, well-healed discolored scar on 
the wrist, with slight tenderness and reported numbness.  
There was no loss of muscle tissue.  No atrophy of muscles of 
the fingers or hand was detected.  No weakness or paralysis 
of the hand was observed.  The diagnosis was residual scar of 
the right hand from a penetrating shrapnel wound.

On VA orthopedic examination in October 1963, dynamometer 
testing revealed grip strength as follows:  right hand 50 
pounds; left hand 80 pounds.  Healed scars were seen on the 
dorsum of the right hand over the 3rd and 4th metacarpals; 
scars were not depressed, raised, contracted or adherent.  
There was little limitation of motion of the finger joints.  
X-ray examination of the right hand showed that bone and 
joint structures were normal.  There was no evidence of 
recent or old injury or disease.  The diagnosis was residuals 
of a penetrating shell fragment wound of the right hand, on 
the dorsum, with well-healed scars and lessened strength and 
endurance.

A VA outpatient treatment entry of August 1964 indicates that 
treatment for the right hand included isometric exercises.  
In November 1964, the veteran reported that numbness and 
soreness of the right hand persisted, but indicated that 
these symptoms were lessened by physical therapy.

VA outpatient reports, dated from June 1990 to October 1990, 
reflect the veteran's complaints of numbness of the right 
hand.  In June 1990, physical examination of the right hand 
revealed numbness of digits 3, 4 and 5 on the palmar surface 
down to the wrist, as well as numbness on the dorsal surface 
of digits 3, 4 and 5.  X-ray examination of the hand was 
negative.  The veteran was scheduled for electromyographic 
(EMG) testing.  In August 1990, it was reported that EMG 
testing showed right carpal tunnel syndrome and sensory 
neuropathy of the right cutaneous branch of the ulnar nerve.  
An examiner attributed right ulnar sensory neuropathy to an 
old gunshot wound.  

A hearing was held before an RO hearing officer in April 1991 
in connection with the appeal that was the subject of the 
July 1993 Board decision.  In testimony, the veteran related 
that he experienced pain and numbness in the right hand, for 
which he took pain killers and was prescribed a splint.  He 
indicated that pain traveled from the hand to the forearm.  
He stated that he had to rely on the thumb and index finger 
of the right hand to compensate for diminished function of 
the other three fingers.  He attributed carpal tunnel 
syndrome to a gunshot wound to the right hand sustained in 
service.  He remarked that he was unable to grasp hand tools.

A VA neurological examination was performed in May 1991.  The 
examiner commented that the claims folder did not contain 
records of the original injury.  The veteran's history was 
obtained and clinical findings were recorded.  The diagnosis 
was delayed right ulnar neuropathy and as a result of the 
injury in service.  In a June 1991 addendum report, the 
examiner stated that the veteran's chart had been reviewed.  
The examiner pointed out that the inservice injury did not 
damage any peripheral nerve; further, that the path of the 
ulnar nerve did not lie in the area of the original injury.  
Current examination disclosed diminution to pinprick and 
touch in the distribution of the right ulnar nerve.  The 
motor functioning of the right ulnar nerve was still intact.  
There was no antithenar muscular wasting, and the veteran 
could adduct and abduct the fingers of the right hand.  The 
veteran could not make a tight fist, and this was due to the 
sutures used for repair of the extensor tendons.  The 
diagnosis was right ulnar neuropathy, (sensory), cause 
unknown.  The examiner stated that right ulnar neuropathy had 
nothing to do with the original injury to the veteran's hand 
in World War II.  

On VA neurological examination in May 1992, it was found that 
right hand grip strength was a little weaker than left hand 
grip strength.  The veteran could abduct and adduct his 
fingers quite well.  There was slight weakness of the 
abductor of the right thumb (median nerve), as well as slight 
weakness of the adductor of the right thumb (ulnar nerve), 
but this was less pronounced.  The veteran could button and 
unbutton his shirt, and he could tie and untie his shoes.  He 
could easily take a paper clip from the desk.  The examiner 
emphasized that there was no evidence of atrophy of the right 
thenar or right antithenar or interossei muscles.  The 
diagnoses were neuropathy of the right ulnar nerve; 
neuropathy of the right median nerve (carpal tunnel 
syndrome).  It was again stated that there was no 
relationship between the inservice injury to the right hand 
and neuropathies of the right hand.  It was observed that a 
review of the May 1946 VA examination report provided no 
evidence of injury to any peripheral nerve.  The examiner 
added that the discomfort the veteran experienced was due to 
surgery on the extensor digitorum.

Of record are VA outpatient reports, dated in May 1994 and 
July 1994.  They reflect that the veteran continued to 
receive treatment for right ulnar neuropathy and right carpal 
tunnel syndrome.

On VA examination in September 1995, the veteran complained 
of weakness of right hand grip and of constant pain in the 
right hand which had become progressively worse over the 
years.  Examination revealed no visible right hand scars, but 
the veteran explained that scars had faded over the years.  
There was no tenderness or swelling of the hand.  The veteran 
was able to grip fully; however, grip strength was decreased.  
X-ray examination of the right hand disclosed moderate 
calcification deposition arthritic changes of the wrist joint 
and intracarpal joint. 

Added to the record in October 1995 were medical records from 
a private treatment facility and from private physicians.  
They reflect the veteran's treatment for disorders not at 
issue in this appeal.

A hearing was held before an RO hearing officer in May 1996.  
The substance of the veteran's testimony follows.  A VA 
clinic has provided him with a splint and pain killers for 
his right hand, as well as a brace for carpal tunnel 
syndrome.  He attributes carpal tunnel syndrome to the shell 
fragment wound to the right hand.  He experiences a constant, 
dull pain in the right hand, with occasional episodes of 
sharp pain; pain moves from the hand as far up as the elbow; 
the fingers sometimes curl up and became too stiff to 
straighten.  He has noticed a deep red discoloration of the 
fingers.  His hand becomes more uncomfortable with cold, damp 
weather; he has swelling of the hand; he feels tenderness in 
the area of the shrapnel damage.  He is right handed.  He 
can't make a full fist.  He needs help buttoning his shirt 
and tying his shoes; he can't use hand tools; he is unable to 
pick up small objects like paper clips or coins; he cannot 
grasp the steering wheel of a car because of numbness of the 
hand.  He last worked in 1988 as a chef manager and found it 
difficult to use a knife to chop vegetables or otherwise 
prepare foods.  

In a notation, dated in July 1996, a VA physician stated that 
the veteran was under treatment for right carpal tunnel 
syndrome.  The physician went on to note that the veteran had 
sustained injury to the right hand during World War II.  
Further, it was the physician's opinion that it was possible 
that the change in biomechanics, along with repetitious 
motions, might have contributed to carpal tunnel syndrome.

On VA neurological examination in August 1996, the examiner 
noted decreased sensation in the distribution of right median 
nerve.  There was no weakness of the thenar or the hypothenar 
muscles.  The adductor pollicis brevis was 5/5.  There was 
mild reduction in grip strength in the right hand.  Tinel's 
sign was positive; deep tendon reflexes were otherwise 
symmetrical.  The diagnosis was carpal tunnel syndrome of the 
right hand.  The examiner specifically stated that right 
carpal tunnel syndrome was not the result of the initial 
injury, and reaffirmed the above-referenced medical opinion 
provided by another VA physician during 1991 and 1992.  In a 
February 1998 addendum report, the physician added that the 
residuals of the shell fragment wound to the veteran's right 
hand did not aggravate right carpal tunnel syndrome.  

II.  Analysis

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when a veteran claims that a service-
connected disability has increased in severity, the claim is 
well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (1999).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1995).  

Residuals of gunshot and shell fragment wounds are evaluated 
on the basis of the following factors:  The velocity, 
trajectory and size of the missile which inflicted the 
wounds; extent of the initial injury and duration of 
hospitalization; the therapeutic measures required to treat 
the disability; and current objective clinical findings.  All 
such evidence serves to define slight, moderate, moderately 
severe, and severe muscle injuries due to gunshot wounds or 
other trauma.  38 C.F.R. § 4.56 (effective prior to and on 
and after July 3, 1997).

Disability from injury to Muscle Group IX is rated under 38 
C.F.R. §4.73, Diagnostic Code 5309.  This diagnostic code 
describes Muscle Group IX as consisting of the intrinsic 
muscles of the hand:  Thenar eminence; short flexor, 
opponens, abductor and adductor of thumb; hypothenar 
eminence; short flexor, opponens and abductor of little 
finger; 4 lumbricales; 4 dorsal and 3 palmar interossei.  As 
regards the function of Muscle Group IX, Diagnostic Code 5309 
notes that the forearm muscles act in strong grasping 
movements and are supplemented by the intrinsic muscles in 
delicate manipulative movements.  The regulatory note 
following Diagnostic Code 5309 provides that the hand is so 
compact a structure that isolated muscle injuries are rare, 
being nearly always complicated with injuries of bones, 
joints, tendons, etc.  Rate on limitation of motion, minimum 
10 percent.

The Board notes that the above-referenced criteria for 
evaluating damage from muscle injuries were revised, 
effective July 3, 1997, during the pendency of the veteran's 
appeal.  When regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to a decision on his claim under the 
criteria which are most favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, in this 
instance, the pertinent regulations remained essentially 
unchanged, so that neither the old nor the revised rating 
criteria are more favorable to the appellant.  In any event, 
the Board has considered all pertinent rating criteria.

Limitation of motion of fingers is rated by analogy to 
ankylosis of fingers.  38 C.F.R. § 4.20 (1999).  

The regulatory note preceding Diagnostic Code 5216 provides 
that, in classifying the severity of ankylosis and limitation 
of motion of single digits and combinations of digits, the 
following rules will be observed:

(1)  Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion, will be rated as amputation.  
(2)  Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis.  
(3)  With only one joint of a digit ankylosed or limited in 
its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches (5.1 cms.) of 
the median transverse fold of the palm; when so possible, the 
rating will be for favorable ankylosis, otherwise 
unfavorable.  
(4)  With the thumb, the carpometacarpal joint is to be 
regarded as comparable to the metacarpophalangeal joint of 
other digits.

The regulatory note following Diagnostic Code 5219 provides 
as follows:

(a)  Extremely unfavorable ankylosis of the fingers, all 
joints in extension or in extreme flexion, or with rotation 
and angulation of bones, will be rated as amputation.  
(b)  The ratings for codes 5216 through 5219 apply to 
unfavorable ankylosis or limited motion preventing flexion of 
tips to within 2 inches (5.1 cms.) of median transverse fold 
of the palm.  
(c)  Combinations of finger amputations at various levels, or 
of finger amputations with ankylosis or limitation of motion 
of the fingers will be rated on the basis of the grade of 
disability, i.e., amputation, unfavorable ankylosis, or 
favorable ankylosis, most representative of the levels or 
combinations.  With an even number of fingers involved, and 
adjacent grades of disability, select the higher of the two 
grades.

Unfavorable ankylosis of the middle and ring fingers of the 
major or minor hand is evaluated as 20 percent disabling.  
Amputation of the middle and ring fingers of the major hand 
at the proximal interphalangeal joints or through the 
proximal phalanges is rated as 30 percent disabling.  
38 C.F.R. § 4.71, Diagnostic Codes 5149, 5219 (1999).

The appellant asserts that a higher rating should be assigned 
for residuals of a shell fragment wound of the right hand.  A 
review of the record discloses that the original injury 
involved damage to certain extensor tendons, especially the 
tendons of the 3rd finger and the 4th finger of the hand.  
Surgery was performed during service to repair one severed 
tendon and to free a second tendon which had become bound up 
by scar tissue.  There was no bony damage to the right hand.  
The veteran required several months of treatment and 
convalescence following the original injury and was returned 
to only limited duty.  The nature of the original injury, 
along with the surgery and need for prolonged treatment, 
indicates at least a moderate degree of muscle damage.

On postservice examinations, physicians pointed out that the 
veteran's pain and discomfort of the right hand, as well as 
his inability to make a complete fist, are the result of 
surgery performed during service to repair or free tendons.  
Although the veteran is unable to make a complete fist, at 
the same time, the medical evidence demonstrates that he has 
only slightly diminished grip strength.  Additionally, there 
is no objectively demonstrated atrophy of muscles of the 
right hand.  Furthermore, shrapnel wound scars of the hand do 
not impair function, as evidenced by the fact that scars are 
not adherent to underlying tissue.  Claimed swelling and 
discoloration of the hand have not been substantiated by 
objective examination.

Besides pain involving the hand, the veteran has for many 
years experienced numbness of the right hand.  He reports 
that numbness produces some functional limitations, such as 
making it difficult to grasp the steering wheel of a car.  
EMG testing demonstrated that the appellant has neuropathy of 
the right ulnar nerve and of the right median nerve.  
Examiners have determined that these neuropathies are 
manifested by sensory changes, and numbness is the primary 
sensory deficit of which the veteran complains.  In view of 
some conflict between examiners over the etiology of the 
veteran's right upper extremity sensory neuropathies, VA 
ultimately obtained definitive medical opinion which ruled 
out any link between the original injury and the veteran's 
current neuropathies.  Accordingly, right hand and forearm 
numbness, and any functional loss stemming therefrom, may not 
be considered in assessing the extent of impairment resulting 
exclusively referable to muscle/tendon damage to the right 
hand.  

Under applicable rating criteria referenced above, damage to 
affected muscles of the right hand, which is the veteran's 
major extremity, is rated on the basis of limitation of 
motion.  As explained above, limitation of motion of the 
fingers is rated on the basis of ankylosis of the fingers.  
It should be noted, however, that none of the fingers of the 
veteran's right hand is actually ankylosed, i.e., fixed in a 
single position; rather, range of motion of fingers of the 
right hand is retained.  For purposes of evaluating the 
veteran's claim seeking an increased rating, the question is 
whether the degree of disability from shrapnel wound 
residuals involving the right hand is greater than the degree 
of disability contemplated by the 20 percent evaluation for 
application to unfavorable ankylosis of the middle and ring 
fingers of the major extremity, as the original injury 
involved these two fingers

The medical evidence demonstrates that the veteran is capable 
of performing various fine manipulative movements like 
picking up a paper clip, buttoning and unbuttoning a shirt, 
and tying and untying shoes.  Grip strength is only slightly 
diminished.  Shrapnel wound scars, now barely visible, do not 
impair motion or function of the hand.  Residual muscle 
damage to the hand has apparently produced some fatigue-pain, 
which is manifested by somewhat diminished strength and 
endurance of the right hand.  However, the veteran continues 
to have good motor power of the hand.  In all, the extent of 
impairment from residuals of a shell fragment wound of the 
right hand is no greater than the extent of impairment 
compatible with unfavorable ankylosis of the middle finger 
and ring finger of the veteran's major extremity.  The degree 
of impaired function of the right hand clearly does not 
equate to amputation of the middle and ring fingers at the 
proximal interphalangeal joints or through the proximal 
phalanges.

The Board accepts as credible the veteran's assertions and 
testimony that he experiences significant right hand pain and 
that right hand pain produces functional limitations.  
However, recent examinations did not demonstrate significant 
weakened movement, excess fatigability or incoordination of 
the right hand.  In this regard, the veteran retains the 
capability to perform fine manipulative movements.  In light 
of the foregoing, an increased evaluation, based on pain or 
functional loss alone, is not warranted.  38 C.F.R. §§ 4.40, 
4.45 (1999); Deluca v. Brown, 8 Vet. App. 202 (1995).  In 
reaching its determination that a higher rating is not 
warranted for residuals of a shell fragment wound of the 
right hand, the Board has been mindful of the doctrine of the 
benefit of the doubt.  38 U.S.C.A. § 5107(b) (West 1991).


ORDER

Entitlement to an increased rating for residuals of a 
shrapnel wound of the right hand is denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

